`DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on April 29, 2021, amendments were made to claim 1 which clarifies the elements that the claimed reflectance Rc range is a property of.
New in this Office Action are rejections made under 35 U.S.C. 102 and 103 necessitated by this amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
 Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al (US 6,083,642). Hereinafter referred to as Kato.
Regarding claim 1, Kato discloses a positive electrode (Col 11 L 49) comprising:
a positive electrode current collector (“porous foamed nickel substrate” Col 12 L 3); and
a positive electrode active material layer (“solid solution nickel hydroxide particles with Co and Zn incorporated therein” Col 11 L 60) disposed on the positive electrode current collector (“filled with this active material slurry” Col 12 L 5) and including:
	a positive electrode active material (“nickel hydroxide particles” Col 11 L 50);

	a binder (“a carbonate” Col 11 L 4), wherein:
		a surface of the positive electrode active material layer, that includes the positive electrode active material, the conductive auxiliary agent, and the binder, has a reflectance Tc in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm (Fig. 12 for Active materials A, B, and D, Col 26 L 10).

Claim Rejections - 35 USC § 103
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 6,083,642) as applied to claim 1 above, and further in view of Kazuhiro et al (JP 2003/034538 A) and evidenced by Sigma-Aldrich (https://www.sigmaaldrich.com/US/en/applications/analytical-chemistry/photometry-and-reflectometry). Hereinafter referred to as Kazuhiro and Sigma-Aldrich.
Regarding claim 2, Kato discloses all of the limitations for the positive electrode as set forth in claim 1 above, but does not discloses wherein the positive electrode active material contains a compound expressed by LixNiyM1-yOz as a main component where x, y, and z satisfy 0 ˂ x ≤ 1.1, 0 ≤ y ≤ 0.5, and 1.9 ≤ z ≤ 2.1, and M includes at least one kind selected from Co, Mn, Al, Fe, and Mg; and
the surface of the positive electrode active material layer has a reflectance Rc1 in a range of 8.0 ≤ Rc1 ≤ 12.0% at a wavelength of 550 nm.
	However, Kazuhiro discloses a positive electrode (paragraph 35) comprising a positive electrode current collector (paragraph 35) and a positive electrode active material layer disposed on the positive electrode current collector (“uniform coating solution” which contains a “lithium xNiyM1-yOz as a main component where x, y, and z satisfy 0 ˂ x ≤ 1.1, 0 ≤ y ≤ 0.5, and 1.9 ≤ z ≤ 2.1, and M includes at least one kind selected from Co, Mn, Al, Fe, and Mg (paragraph 30), and the surface of the positive electrode active material layer has a reflectance Rc1 in a range of 8.0 ≤ Rc1 ≤ 12.0% at a wavelength of 550 nm (“transmittance is adjusted to 70% to 95%” paragraph 45, which corresponds to a reflectance range of 3% to 15% as it is known in the art that transmittance (T) + reflectance (R) + absorbance (A) = 1 and Sigma-Aldrich discloses that (A) = -log(T). The transmittance values of 70% and 95% corresponds to absorbances of 15% and 2%, respectively. Moreover, the reflectance range of 3% to 15% is an overlapping range that is sufficient for a prima facie case of obviousness according to MPEP 2144.05 Section I). Kazuhiro further teaches that the content of Ni and M expressed by y and 1-y respectively is to reduce costs while maximizing high-discharge voltage or battery capacity (paragraph 31), and that the reflectance range serves to function as a measure of the average particle size distribution of the active material (paragraph 22) such that a reflectance range between 8.0% and 12.0% correlates to a uniform small particle size that affects the reactivity of the active material in further processing steps (paragraph 21).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the positive electrode active material layer of Kato in view of Kazuhiro by having it contain a compound expressed by LixNiyM1-yOz as a main component where x, y, and z satisfy 0 ˂ x ≤ 1.1, 0 ≤ y ≤ 0.5, and 1.9 ≤ z ≤ 2.1, and M includes at least one kind selected from Co, Mn, .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 6,083,642) in view of Kazuhiro (JP 2003/034538 A) as applied to claim 2 above, and further in view of Hanazaki (US 2017/0263979 A1). Hereinafter referred to as Hanazaki.
Regarding claim 3, modified Kato discloses all of the limitations for the positive electrode as set forth in claim 2 above, but does not disclose wherein the positive electrode active material layer has a density dc1 in a range of 3.1 ≤ dc1 ≤ 4.1 g/cm3.
However, Hanazaki discloses a positive electrode (“positive electrode sheet 30” [0035]) comprising a positive electrode current collector (“positive electrode current collector foil 32” [0035]) and a positive electrode active material layer, disposed on the positive electrode current collector (“positive electrode active material layer 34” [0035]), that includes a positive electrode active material (“positive electrode active material” [0035]), a conductive auxiliary agent (“conductive material” [0035]), and a binder (“binder” [0035]). Hanazaki teaches wherein the positive electrode active material layer has a density dc1 in a range of 3.1 ≤ dc1 ≤ 4.1 g/cm3 (“the density of the positive electrode active material layer 34 is… 1.5 g/cm3 or more… 4.5 g/cm3 or less” [0039], which is an overlapping range that is sufficient to establish a prima facie case of obviousness according to MPEP 2144.05 Section I), and that it contributes to realizing high battery performance such as high energy and output densities ([0039]).
3 in order to achieve a battery with high battery performance via high energy and output densities.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 6,083,642) in view of Kazuhiro (JP 2003/034538 A) as applied to claim 2 above, and further in view of Takahata et al (US 2015/0030931 A1). Hereinafter referred to as Takahata.
Regarding claim 4, modified Kato discloses all of the limitations for the positive electrode as set forth in claim 2 above, but does not disclose wherein the positive electrode active material layer has a supporting quantity Lc1 per unit area in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2.
However, Takahata discloses a positive electrode ([Positive Electrode Sheet 2] circa [0216]) comprising a positive electrode current collector (“Al foil” [0217]) and a positive electrode active material layer (“paste for a positive electrode” [0217]), disposed on the positive electrode current collector (“The paste for a positive electrode was applied on both sides of an Al foil” [0217]), that includes a positive electrode active material (“Lithium nickel manganese cobalt composite oxide particles” [0217]), a conductive auxiliary agent (“carbon black” [0217]), and a binder ([0217]). Takahata teaches wherein the positive electrode active material layer has a supporting quantity Lc1 per unit area in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2 (“so as to obtain an areal weight of 15 mg/cm2 per side” [0217], which is an amount within the claimed 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the electrode active material layer of modified Kato in view of Takahata by setting its supporting quantity Lc1 per unit area to be in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2 in order to achieve a facile system of measuring reflectance values for the electrode active material layer of varying densities.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 6,083,642) as applied to claim 1 above, and further in view of Umeyama (JP 2017/068915 A). Hereinafter referred to as Umeyama.
Regarding claim 11, Kato discloses a lithium ion secondary battery (“alkaline storage battery” Col 4 L 19) comprising the positive electrode as set forth in claim 1 above, a negative electrode (“negative electrode of a hydrogen storage alloy” Col 12 L 24), and a separator (“separator of a hydrophilized polypropylene non-woven fabric” Col 12 L 25). Kato does not disclose the negative electrode including a negative electrode current collector and a negative electrode active material layer disposed on the negative current collector and including a negative electrode active material, a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm, and a nonaqueous electrolyte solution.
prima facie case of obviousness, according to MPEP 2144.05 Section I), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama further teaches a suppression of performance deterioration when a high rate cycling battery constructed of the negative electrode active material has an 85-degree specular glossiness range of more than 3.0% and less than 16% ([0062]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Kato in view of Umeyama by selecting a range of reflectance Ra for the negative electrode active material that is within 3.0% and 16% in order to achieve a lithium ion secondary battery of suppressed performance deterioration with a reasonable expectation of success.
Regarding claim 18, modified Kato discloses all of the limitations for the lithium ion secondary battery as set forth in claim 11 above, and wherein the negative electrode active material contains a carbon material with a graphite structure (Umeyama [0020] “scaly graphite”).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 6,083,642) in view of Kazuhiro (JP 2003/034538 A) as applied to claim 2 above, and further in view of Umeyama (JP 2017/068915 A). Hereinafter referred to as Umeyama.
Regarding claim 12, modified Kato discloses a lithium ion secondary battery (Kato “alkaline storage battery” Col 4 L 19) comprising the positive electrode as set forth in claim 2 above, a negative electrode (“negative electrode of a hydrogen storage alloy” Col 12 L 24), and a separator (“separator of a hydrophilized polypropylene non-woven fabric” Col 12 L 25). Kato does not disclose the negative electrode including a negative electrode current collector and a negative electrode active material layer disposed on the negative current collector and including a negative electrode active material, a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm, and a nonaqueous electrolyte solution.
However, Umeyama discloses a lithium ion secondary battery (“1000” Fig. 2) comprising a positive electrode ([0045]), a negative electrode (“100” Fig. 2, [0010]), a separator (“300” Fig. 2), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama teaches the negative electrode including a negative electrode current collector and a negative electrode active material layer disposed on the negative current collector (“negative electrode mixture layer composed of granules was formed on the negative electrode current collector” [0044]) and including a negative electrode active material ([0041]), a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm (Table 1 which lists 85-degree specular glossiness [0061] values in the second to the left column, and includes a range of 3.0% - 16% that overlaps the claimed reflectance Ra range such that it is prima facie case of obviousness, according to MPEP 2144.05 Section I), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama further teaches a suppression of performance deterioration when a high rate cycling battery constructed of the negative electrode active material has an 85-degree specular glossiness range of more than 3.0% and less than 16% ([0062]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the negative electrode of Kato in view of Umeyama by selecting a range of reflectance Ra for the negative electrode active material that is within 3.0% and 16% in order to achieve a lithium ion secondary battery of suppressed performance deterioration with a reasonable expectation of success.
Regarding claim 13, modified Kato discloses all of the limitations for the lithium ion secondary battery as set forth in claim 12 above, and wherein a ratio of the reflectance Rc1 to the reflectance Ra, Rc1/Ra, is in a range of 1.00 ˂ Rc1/Ra ≤ 1.53 (inherently as Kazuhiro establishes “transmittance is adjusted to 70% to 95%” in paragraph 45, which corresponds to a reflectance range of 5% to 30% and is an overlapping range to the claimed Rc1 range of 8.0%-12.0% in claim 2 that then correlates to a desired particle size distribution and uniformity, and Umeyama establishes a range of  glossiness of 3.0% - 16% that overlaps the claimed reflectance Ra range. Rc1 and Ra ranges of 8.0%-12.0% are necessary to obtain the Rc1/Ra range between 1.00-1.53, which are both narrower ranges within their respective prior art ranges).

Claim 19  rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 6,083,642) in view of Umeyama (JP 2017/068915 A) as applied to claim 11 above, and further in view of Hanazaki (US 2017/0263979 A1).
Regarding claim 19, modified Kato discloses all of the limitations for the lithium ion secondary battery as set forth in claim 11 above, but does not disclose wherein the nonaqueous electrolyte solution includes a nonaqueous solvent and an electrolyte, the nonaqueous solvent contains ethylene carbonate, and the ethylene carbonate is contained in a range of 10 to 30 vol.% in the entire nonaqueous solvent.
However, Hanazaki discloses a positive electrode (“positive electrode sheet 30” [0035]) comprising a positive electrode current collector (“positive electrode current collector foil 32” [0035]) and a positive electrode active material layer, disposed on the positive electrode current collector (“positive electrode active material layer 34” [0035]), that includes a positive electrode active material (“positive electrode active material” [0035]), a conductive auxiliary agent (“conductive material” [0035]), a binder (“binder” [0035]), and a nonaqueous electrolyte (“nonaqueous electrolytic solution” [0046]). Hanazaki teaches wherein the nonaqueous electrolyte solution includes a nonaqueous solvent and an electrolyte (“supporting electrolyte… in a mixed solvent” [0064]), the nonaqueous solvent contains ethylene carbonate (“EC” [0064]), and the ethylene carbonate is contained in a range of 10 to 30 vol.% in the entire nonaqueous solvent (“volume ration of 3:4:3” [0064] which corresponds to a 30 vol.% of ethylene carbonate in the nonaqueous solvent). Hanazaki further teaches that this composition for the nonaqueous electrolyte is capable of containing a supporting electrolyte ([0046]) such as LiPF6 ([0064]).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the lithium ion secondary battery of modified Kato in view of Hanazaki such that wherein the nonaqueous electrolyte solution includes a nonaqueous solvent and an electrolyte, the nonaqueous solvent contains ethylene carbonate, and the ethylene carbonate is contained in a .


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 11-13, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                         
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721